PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale

United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 17/012,269
Filing Date: 4 Sep 2020
Appellant(s): SAMSUNG ELECTRONICS CO., LTD.



__________________
Andrew J. Telesz, Jr.
For Appellant





EXAMINER’S ANSWER



This is in response to the appeal brief filed April 18, 2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated November 23, 2022 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.

1) Claims 21-27 are rejected under 35 U.S.C. 102(a)(1) or (a)(2) as being anticipated by Yip et al (US Patent Application No. 2015/0063024, hereinafter also referred to as ‘024).
See attached Appendix, pages 26-28. 

2)  Claims 28-34, 36-38, and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Yip et al (US Patent Application No. 2015/0063024, hereinafter also referred to as ‘024) in view of Yoon et al (US Patent No. 8,559,235, hereinafter also referred to as ‘235).
See attached Appendix, pages 28-31.

3) Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Yip et al (US Patent Application No. 2015/0063024, hereinafter also referred to as ‘024) in view of Yoon et al (US Patent No. 8,559,235, hereinafter also referred to as ‘235) and Vali et al (US Patent Application No. 2016/0026565, hereinafter also referred to as ‘565).
See attached Appendix, pages 32-33.
4) Claims 17, 20, 31 and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Yip et al (US Patent No. 9,589,978, hereinafter also referred to as ‘978) in view of Yoon et al (US Patent No. 8,559,235, hereinafter also referred to as ‘235).
See attached Appendix, pages 33-36.

5) Claims 1-2, 4, 6, 8-16, 19, 35 and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Yip et al (US Patent No. 9,589,978, hereinafter also referred to as ‘978) in view of Yoon et al (US Patent No. 8,559,235, hereinafter also referred to as ‘235) and Vali et al (US Patent Application No. 2016/0026565, hereinafter also referred to as ‘565).
See attached Appendix, pages 36-43.


Claims 3, 5, 7 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

(2) Response to Argument

1) Claims 21-27 are rejected under 35 U.S.C. 102(a)(1) or (a)(2) as being anticipated by Yip et al (US Patent Application No. 2015/0063024, hereinafter also referred to as ‘024).

Claims 21-23 and 25
See pages 9-12 of the Brief.  Appellant’s arguments have been fully considered but are not persuasive. Specifically, it is argued that “a plurality of first pass transistors connected to corresponding lower word lines; ... wherein at least one of the first pass transistors comprises at least two first sub-transistors” are claimed in claim 21 (and thereby, claims 22-23 and 25 which depend therefrom1) and based on Figure 4 and column 7, line 64 through column 8, line 24 of the present application with respect to Fig. 42, “the sub-transistors of a pass transistor of the present application are defined as including source regions connected to a same word line, and drain regions connected to a same driving signal line.”  However, it is noted that sub-transistors including source regions connected to a same word line, and drain regions connected to a same driving signal line are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Continuing, it is argued that “pass transistors 2601 and 2602 in Fig. 4B of Yip et al. can not be interpreted as the at least two first sub-transistors of claim 21, because they are not both connected to a same corresponding access plate 214 (i.e. word line)….” However, such argument is not commensurate with the portions of Yip ‘024 cited in the Office Action (“See ‘024 at, e.g., Figures 2-3 and 4A-B, paragraphs 21-23, 27, 50-53, 61-62, 69-80, e.g. the transistors 2601 and 2602 connected to each of least two lower ones and each of two upper ones of access plates 214.”).  Fig. 4A and Fig. 4B show both 2601 and 2602 connected between/to the same line 362 and line 214.

Claim 24
See page 12 of the Brief.  Appellant’s arguments have been fully considered but are not persuasive. Specifically, it is argued that “[e]ven assuming arguendo that pass transistors 2601 and 2602 in Yip et al. could be interpreted as the sub-transistors of claim 21 (which Appellants do not concede), pass transistors 2601 and 2602 are not described as having a same gate width.” 
However, see the October 19, 2021 Response, page 18, with regard to support for claim 24, i.e. “Gate width A of sub-transistors SPT in Figs. 4 and 8”. (Emphasis added.) See also Figs. 4A-B of Yip ‘024 cited by the Final Office Action.  Furthermore, as set forth in paragraph 73 argued by Appellant, “Pass transistors 2601 and 2602  may be similar to (e.g., the same as) the pass transistors,…”, i.e. transistor 2601 is the same as 2602.   

Claims 26 and 27
See pages 12-13 of the Brief.  Appellant’s arguments have been fully considered but are not persuasive. Specifically, it is argued that “[e]ven assuming arguendo that pass transistor 602 and pass transistors 2601 and 2602 in Fig. 6A of Yip et al. could be interpreted as the sub-transistors of claim 21 (which Appellants do not concede), respective gate widths of pass transistors 602, 260, and 260, are not described. Yip et al. thus fail to meet the features of claim 26, and this rejection of claim 24 [sic]is improper for at least these additional reasons. Claim 27 distinguishes over and should be patentable over Yip et al. for the same reasons as claim 26.”  However, see again Yip ‘024 at, e.g., Fig. 6A, the effective gate width3 of 602 and 2601 and the effective gate width of 2602 as set forth in the FINAL Office Action.

2)  Claims 28-34, 36-38, and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Yip et al (US Patent Application No. 2015/0063024, hereinafter also referred to as ‘024) in view of Yoon et al (US Patent No. 8,559,235, hereinafter also referred to as ‘235).

Claims 28-30
See page 13 of the Brief.  Appellant’s arguments have been fully considered but are not persuasive. Specifically, it is argued that “[c]laims 28-30 are patentable over Yip et al. and Yoon et al. for the same reasons as claim 21. Yoon et al. as relied upon do not overcome the deficiencies of Yip et al. as set forth above with respect to claim 21. Claims 28-30 should be patentable over the combination of Yip et al. and Yoon et al. for at least these reasons.”  Therefore, see the discussion of claim 21 above.  Appellant does not specifically address the prior art combination with respect to the features of claims 28-30.

Claims 31, 32, 34 and 36
See pages 13-15 of the Brief.  Appellant’s arguments have been fully considered but are not persuasive. Specifically, it is again (see discussion of claim 21 above) argued with regard claim 31 (and thereby, claims 32, 34 and 36 which depend therefrom4) that “pass transistors 2601 and 2602 in Fig. 4B of Yip et al. can not be interpreted as the at least two first sub-transistors of claim 21, because they are not both connected to a same corresponding access plate 214 (i.e. word line)….”  Further relying on Fig. 6b and paragraph 95 of Yip ‘024, Appellant continues “[f]or similar reasons, pass transistors 602, 260, and 260, in Fig. 6B of Yip et al. can not be interpreted as the n first sub-transistors or the m second sub-transistors of claim 31, because they are not all connected to a same corresponding access plate 214 (i.e. word line).”  As an initial matter, it is unclear whether Appellant is again asserting the sub-transistors of a pass transistor of the present application are defined as including source regions connected to a same word line, and drain regions connected to a same driving signal line.  If so, as set forth with regard to claim 21, although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Furthermore, such argument is not commensurate with the portions of Yip ‘024 cited in the Office Action (See discussion of claims 21 and 27 above, e.g. “See ‘024 at, e.g., Figures 2-3 and 4A-B, paragraphs 21-23, 27, 50-53, 61-62, 69-80, e.g. the transistors 2601 and 2602 connected to each of least two lower ones and each of two upper ones of access plates 214.” (claim 21), “See discussion of claim 26” (claim 27)), i.e. Yip ‘024 at, e.g., Fig. 6A, sub-transistors 602 and 2601 and sub-transistor 2602.  Fig. 4A and Fig. 4B show both 2601 and 2602 connected between/to the same line 362 and line 214 and Fig 6A and Fig 6B show 602,  2601 and 2602 connected between/to the same line 601 and line 214.
Relying on the description in column 9, lines 6-14 and column 8, lines 27-30 of the specification of the present application5, Appellant further argues “Yip et al. fail to disclose that different ones of first pass transistors connected to corresponding word lines at different respective levels or heights respectively have m and n sub-transistors, wherein m and n are different natural numbers from each other, as featured in claim 31. Yip et al. fail to disclose that numbers of sub-transistors in pass transistors depend on the level or height of corresponding connected word lines. In other words, Yip et al. fail to disclose or suggest that a number of sub-transistors constituting a pass transistor should vary according to the level of a word line. Yoon et al. as secondarily relied upon fail to overcome these deficiencies of Yip et al. The combination of Yip et al. and Vali et al. thus fail to disclose all the features of claim 31.”
However, the arguments are not commensurate with the claim language, i.e. “a plurality of first pass transistors connected to corresponding lower word lines; …wherein a first one of the first pass transistors comprises n first sub-transistors, and wherein a second one of the first pass transistors comprises m second sub-transistors, wherein n and m are different natural numbers” (emphasis added).  The claim language does not set forth that numbers of sub-transistors in pass transistors, i.e. the pass transistors consisting of numbers of sub-transistors, depend on the level or height of corresponding connected word lines.
Lastly, Appellant does not specifically address the prior art combination with respect to the pillar features set forth on lines 1-9 of claim 31.
   
Claim 33
See pages 15-16 of the Brief.  Appellant’s arguments have been fully considered but are not persuasive. Specifically, it is argued that “[e]ven assuming arguendo 602, 2601 and 2602 in Yip et al. could be interpreted as the n first sub-transistors or the m second sub-transistors of claim 31 (which Appellants do not concede), pass transistors 602, 2601 and 2602 are not described as having a same gate width.”   
However, see the October 19, 2021 Response, page 19, with regard to support for claim 33, i.e. “Gate width A of n first sub-transistors SPT connected to S30 in Fig. 14”. (Emphasis added.) See also Figs. 4A-B of Yip ‘024 cited by the Final Office Action.  Furthermore, as set forth in paragraph 73 and paragraph 97 argued by Appellant, pass transistors 602, 2601 and 2602 “may be similar to (e.g., the same as) the pass transistors 260,…”, i.e. transistors 602, 2601, 2602 are the same. 

Claims 37, 38 and 40
See pages 16-17 of the Brief.  Appellant’s arguments which are similar to those asserted with regard to similar language in claims 31-34 and 36 have been fully considered but are not persuasive for the reasons set forth in the FINAL Office Action and the discussion of claims 31-34 and 36 above.

3) Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Yip et al (US Patent Application No. 2015/0063024, hereinafter also referred to as ‘024) in view of Yoon et al (US Patent No. 8,559,235, hereinafter also referred to as ‘235) and Vali et al (US Patent Application No. 2016/0026565, hereinafter also referred to as ‘565).


Claim 1 

See pages 17-19 of the Brief.  Appellant’s arguments have been fully considered but are not persuasive. Specifically with regard to the last 5 lines of claim 1, Appellant again asserts “pass transistors 602, 2601 [sic] and 2602 [sic] can not be interpreted as pass transistors, because they are not each connected to a same corresponding word line.  As an initial matter, it is unclear whether Appellant is again asserting the sub-transistors of a pass transistor of the present application are defined as including source regions connected to a same word line, and drain regions connected to a same driving signal line.  If so, although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Furthermore, such argument is not commensurate with the portions of Yip ‘024 cited in the FINAL Office Action.  Fig. 4A and Fig. 4B show both 2601 and 2602 connected between/to the same line 362 and line 214.  It is further noted , that as discussed with regard to claim 31, Fig 6A and Fig 6B show 602,  2601 and 2602  connected between/to the same line 601 and line 214.
Relying on, e.g., column 8, lines 27- 30  and column 12, lines 13-29 of the specification with respect to Fig. 16 of the present application, Appellant further asserts Yip ‘024 fails “to disclose varying the number of sub-transistors in a pass transistor based on a height or distance from the substrate, as would be necessary to meet the features of claim 1…. Yip et al. do not disclose or suggest the concept of varying the number of sub-transistors in pass transistors based on a height or level of a word line connected to the pass transistor, particularly for the purpose of reducing a time difference in transmitting driving signals between lower word lines and upper word lines. An object of the present application is to solve the problem that a transfer time of driving signals transferred from the row decoder to the word lines varies according to the level of the word lines from the substrate. To solve this problem, this application discloses that the number of sub-transistors constituting each pass transistor connected to the corresponding word line varies depending on the level of the word lines from the substrate. Therefore, the pass transistors connected to the word lines located at different levels may have different driving capabilities.”  However, such arguments are not commensurate with the claim language, i.e. “wherein the first pass transistor comprises m first sub-transistors connected to the first uppermost one of the upper word lines, and wherein the second pass transistor comprises n second sub-transistors connected to the first uppermost one of the lower word lines, wherein n and m are natural numbers.” (Emphasis added.).  The claim language does not require that numbers of sub-transistors in pass transistors, i.e. the pass transistors consisting of numbers of sub-transistors, depend on the level or height of corresponding connected word lines. 

4) Claims 17, 20, 31 and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Yip et al (US Patent No. 9,589,978, hereinafter also referred to as ‘978) in view of Yoon et al (US Patent No. 8,559,235, hereinafter also referred to as ‘235).

Claim 31
See pages 20-22 of the Brief.  Appellant’s arguments have been fully considered but are not persuasive.  Relying on column 8, lines 27-30 of the specification of the present application6, Appellant asserts with regard to the last 8 lines of claim 31 that “Yip however fails to disclose or suggest first and second pass transistors connected to corresponding word lines at different respective levels or heights respectively have7 different numbers of m and n sub-transistors. Yip fails to disclose or suggest that numbers of sub-transistors in pass transistors depend on the level or height of corresponding connected word lines. In other words, Yip fails to disclose or suggest that a number of sub-transistors constituting a pass transistor should vary and be different according to the level of a word line. Yoon et al. as secondarily relied upon fail to overcome these deficiencies of Yip. The combination of Yip and Yoon et al. thus fail to disclose all the features of claim 31.” (Footnote added.) As an initial matter, it is unclear whether Appellant is again asserting the sub-transistors of a pass transistor of the present application are defined as including source regions connected to a same word line, and drain regions connected to a same driving signal line.  If so, although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Furthermore, such argument is at the very least not commensurate with the portions of Yip ‘978 cited in the FINAL Office Action, i.e. ‘978 at, e.g., Figure 2B and col. 3, line  64-col. 4, line 11, col. 6, lines 54-64 and col. 9, lines 32-65 (i.e. an upper stack of word lines 235-1 is vertically stacked on a lower stack of word lines 235-2) and col. 10, lines 22-44, col. 13, lines 21-57, col. 14, line 62-col. 15, line 61, claim 7 (“7. The memory device of claim 1 [1. A memory device, comprising: a staircase comprising a flight of stairs, wherein stairs of the flight of stairs are respectively coupled to different tiers of memory cells; a plurality of pass transistors directly under the staircase; and wherein a different pass transistor of the plurality of pass transistors is coupled to each of the stairs of the flight of stairs,] wherein a different pass transistor of the plurality of pass transistors being coupled to each of the stairs of the flight of stairs comprises one or more pass transistors of the plurality pass transistors being coupled to each of the stairs of the flight of stairs.”) and col. 9, lines 50-54.

Claim 37 
See page 22 of the Brief.  Appellant’s arguments have been fully considered but are not persuasive. Specifically, with regard to the last 11 lines of claim 37, see the October 19, 2021 Response, page 19, with regard to support for claim 37 i.e. “m first sub-transistors connected to S31 in Fig. 14, and gate width A and gate length L of m first sub-transistors SPT connected to S31 in Fig. 14.”. (Emphasis added.) See also Figs. 2A-2E of Yip ‘978 cited by the FINAL Office Action. 

Claims 17 and 20
 See pages 22-23 of the Brief.  Appellant’s arguments have been fully considered but they are not persuasive. Specifically with regard to the last 11 lines of claim 17(and thereby, claim 20 which depends therefrom8 ), it is again (see discussion of claim 31 above) argued that “Yip however fails to disclose or suggest that numbers of sub-transistors in pass transistors depend on the level or height of corresponding connected word lines. In other words, Yip fails to disclose or suggest that the numbers of sub-transistors constituting pass transistors should vary and be different from each other according to the level of a word line. Yoon et al. as secondarily relied upon fail to overcome these deficiencies of Yip. The combination of Yip and Yoon et al. thus fail to disclose all the features of claim 17.”
However, as an initial matter, it is unclear whether Appellant is again asserting the sub-transistors of a pass transistor of the present application are defined as including source regions connected to a same word line, and drain regions connected to a same driving signal line.  If so, as set forth with regard to claim 21, although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Furthermore, such argument is at the very least not commensurate with the portions of Yip ‘978 cited in the FINAL Office Action, i.e. ‘978 at, e.g., Figure 2B and col. 3, line  64-col. 4, line 11, col. 6, lines 54-64 and col. 9, lines 32-65 (i.e. an upper stack of word lines 235-1 is vertically stacked on a lower stack of word lines 235-2) and col. 10, lines 22-44, col. 13, lines 21-57, col. 14, line 62-col. 15, line 61, claim 7 (“7. The memory device of claim 1 [1. A memory device, comprising: a staircase comprising a flight of stairs, wherein stairs of the flight of stairs are respectively coupled to different tiers of memory cells; a plurality of pass transistors directly under the staircase; and wherein a different pass transistor of the plurality of pass transistors is coupled to each of the stairs of the flight of stairs,] wherein a different pass transistor of the plurality of pass transistors being coupled to each of the stairs of the flight of stairs comprises one or more pass transistors of the plurality pass transistors being coupled to each of the stairs of the flight of stairs.”) and col. 9, lines 50-54.

5) Claims 1-2, 4, 6, 8-16, 19, 35 and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Yip et al (US Patent No. 9,589,978, hereinafter also referred to as ‘978) in view of Yoon et al (US Patent No. 8,559,235, hereinafter also referred to as ‘235) and Vali et al (US Patent Application No. 2016/0026565, hereinafter also referred to as ‘565).

Claim 35
See pages 23-24 of the Brief.  Appellant’s arguments have been fully considered but are not persuasive. Specifically, it is argued that “[c]laim 35 should be patentable over Yip, Yoon et al. and Vali et al. for the same reasons as base claim 31. Vali et al. as relied upon do not overcome the deficiencies of Yip and Yoon et al. as set forth above with respect to claim 31.” Therefore, see the discussion of claim 31 above.  Appellant does not specifically address the prior art combination with respect to the explicit reference  to a “row decoder”.
Relying on only col. 15, lines 9-14 with reference to Fig. 2E, Appellant further asserts that “for example that respective ones of the plurality of pass transistors 240-1 coupled to access plate 220-1 might be respectively coupled to respective ones of the plurality of global access lines 245-1 that are respectively coupled to different ones of the plurality of access-line drivers 292-1. Because Yip discloses that the plurality of pass transistors 240-1 that may be connected to access plate 220-1 are connected to different respective access line drivers 292-1, said plurality of pass transistors 240-1 can not be connected to each other in parallel. Yip thus fails to disclose first sub- transistors of a first one of first pass transistors connected to each other in parallel, and also fails to disclose second sub-transistors of a second one of first pass transistors connected to each other in parallel. Yoon et al. and Vali et al. as secondarily relied upon fail to overcome these deficiencies of Yip. The combination of Yip, Yoon et al. and Vali et al. thus fail to disclose all the features of claim 35.”  However, as set forth in the FINAL Office Action, Yip ‘978 at, e.g., col. 13, lines 21-57 (“In some examples, a plurality of pass transistors 240 might be coupled to a step 232 and/or a landing 237. For example, a plurality of pass transistors 240 might be coupled to each step 232 and to each landing 237.… For some examples, a plurality of pass transistors 240 coupled to a single step 232 or a single landing 237 might be coupled to a single global access line. For example, the plurality of transistors 240-(N−2) coupled to step 232-(N−2) might be coupled to global access line 245-(N−2); the plurality of transistors 240-(N−1) coupled to step 232-(N−1) might be coupled to global access line 245-(N−1); and the plurality of transistors 240-N coupled to landing 237-1 might be coupled to global access line 245-N. For other examples, respective ones of the plurality of pass transistors 240 coupled to a single step 232 or single landing 237 might be respectively coupled to different global access lines.”) and Figure 2A, and ‘978 at, e.g., Figure 2E, element 292 and the paragraph bridging cols. 14-15 (…the plurality of global access lines 245-1 to the plurality of global access lines 245-N that may be respectively coupled to the plurality of access-line drivers 292-1 to the plurality of access-line drivers 292-1.…”).  Therefore, ‘978 describes first sub-transistors connected to each other in parallel between a global access line/access line driver and a first one of the lower word lines, and second sub-transistors connected to each other in parallel between a global access line/access line driver and a second one of the lower word lines.

Claim 39
See pages 24-25 of the Brief.  Appellant’s arguments have been fully considered but are not persuasive. Specifically, Appellant argues that “[c]laim  39 should be patentable over Yip, Yoon et al. and Vali et al. for the same reasons as base claim 37. Vali et al. as relied upon do not overcome the deficiencies of Yip and Yoon et al. as set forth above with respect to claim 37.” Therefore, see the discussion of claim 37 above. 
As with the discussion of claim 35 above, Appellant asserts “…Yip discloses in column 15, lines 11-14 that the plurality of pass transistors 240-1 in Fig. 2E that may be connected to access plate 220-1 are connected to different respective access line drivers 292-1. Said plurality of pass transistors 240- 1 thus can not be connected to each other in parallel, and thus can not be interpreted as the sub-transistors of claim 39. Claim 39 is thus patentable over the combination of Yip, Yoon et al. and Vali et al. for at least these additional reasons.”  Therefore, see the discussion of claim 35 above. Appellant does not specifically address the prior art combination with respect to the explicit reference  to a “row decoder”.

Claim 19
See page 25 of the Brief.  Appellant’s arguments have been fully considered but are not persuasive. Specifically, Appellant asserts that “[c]laim 19 should be patentable over Yip, Yoon et al. and Vali et al. for the same reasons as base claim 17. Vali et al. as relied upon do not overcome the deficiencies of Yip and Yoon et al. as set forth above with respect to claim 17.” Therefore, see the discussion of claim 17 above.
As with the discussion of claim 35 above, Appellant again asserts “…Yip discloses in column 15, lines 11-14 that the plurality of pass transistors 240-1 in Fig. 2E that may be connected to access plate 220-1 are connected to different respective access line drivers 292-1. Said plurality of pass transistors 240- 1 thus can not be connected to each other in parallel, and thus can not be interpreted as the sub-transistors of claim 19. Claim 19 is thus patentable over the combination of Yip, Yoon et al. and Vali et al. for at least these additional reasons.”  Accordingly, see the discussion of claim 35 above again  Appellant does not specifically address the prior art combination with respect to the explicit reference  to a “row decoder”.

Claims 1, 2, 4, 6, 8 and 9
See pages 25-26 of the Brief.  Appellant’s arguments have been fully considered but they are not persuasive. Specifically with regard to the last 9 lines of claim 1 (and thereby, claims 2, 4, 6, 8 and 9 which depend therefrom9 ), it is again argued (see discussion of claim 31 above) that “…the number of sub-transistors constituting a pass transistor varies according to a level of the word line to which it is connected. As described in column 8, lines 27-30 of the specification, the number of the sub-transistors SPT may be variously changed based on a height (or a distance from the substrate 10) of the word line connected to the pass transistors.  As asserted previously with respect to claim 31 and Yip, Yip fails to disclose or suggest first and second pass transistors connected to corresponding word lines at different respective levels or heights respectively should have m and n sub-transistors.  Yip fails to disclose or suggest that numbers of sub-transistors in pass transistors depend on the level or height of corresponding connected word lines. In other words, Yip fails to disclose or suggest that a number of sub-transistors constituting a pass transistor should vary according to the level of a word line. Yoon et al. and Vali et al. as secondarily relied upon fail to overcome these deficiencies of Yip. The combination of Yip, Yoon et al. and Vali et al. thus fail to disclose all the features of claim 1.”
As an initial matter, it is unclear whether Appellant is again asserting the sub-transistors of a pass transistor of the present application are defined as including source regions connected to a same word line, and drain regions connected to a same driving signal line.  If so, although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). 
Furthermore, such argument is at the very least not commensurate with the portions of Yip ‘978 cited in the FINAL Office Action, i.e. ‘978 at, e.g., Figure 2B and col. 3, line  64-col. 4, line 11, col. 6, lines 54-64 and col. 9, lines 32-65 (i.e. an upper stack of word lines 235-1 is vertically stacked on a lower stack of word lines 235-2) and col. 10, lines 22-44, col. 13, lines 21-57, col. 14, line 62-col. 15, line 61, claim 7 (“7. The memory device of claim 1 [1. A memory device, comprising: a staircase comprising a flight of stairs, wherein stairs of the flight of stairs are respectively coupled to different tiers of memory cells; a plurality of pass transistors directly under the staircase; and wherein a different pass transistor of the plurality of pass transistors is coupled to each of the stairs of the flight of stairs,] wherein a different pass transistor of the plurality of pass transistors being coupled to each of the stairs of the flight of stairs comprises one or more pass transistors of the plurality pass transistors being coupled to each of the stairs of the flight of stairs.”) and col. 9, lines 50-54.

Claim 10
See page 26 of the Brief.  Appellant’s arguments have been fully considered but are not persuasive. Appellant asserts again “Yip fails to discuss gate width, and thus fails to disclose or suggest a first pass transistor having an effective gate width10 different from that of a second pass transistor. Yoon et al. and Vali et al. as secondarily relied upon fail to overcome these deficiencies of Yip. The combination of Yip, Yoon et al. and Vali et al. thus fail to disclose all the features of claim 10. Appellants therefore respectfully submit that claim 10 is patentable over the combination of Yip, Yoon et al. and Vali et al. for at least these reasons.”  See the October 19, 2021 Response, pages 24-25 and Fig. 14 with regard to claim 10.  Note also page 19 with regard to claim 37, i.e. “m first sub-transistors connected to S31 in Fig. 14, and gate width A and gate length L of m first sub-transistors SPT connected to S31 in Fig. 14.”  (Emphasis added.) See also, e.g., col. 10, lines 22-44, col. 13, lines 21-57, col. 14, line 62-col. 15, line 61, claim 7, and col. 9, lines 50-54 of Yip ‘978, e.g. each step/word line can be coupled to one pass transistor or more than one pass transistor, i.e. step/word line has y sub-transistors, e.g. one, while neighboring step/word line has n sub-transistors, e.g. more than one, e.g. different number of transistor(s)/sub-transistors connect each step/word line, e.g. a first one of the lower word lines and a second one of the lower word lines, with either a single or respective access lines, i.e. in parallel, i.e. different effective gate widths.

Claim 11
See page 26 of the Brief.  Appellant’s arguments have been fully considered but they are not persuasive. Specifically, Appellant again (see discussion of claim 35) asserts “Yip discloses in column 15, lines 11-14 that the plurality of pass transistors 240-1 in Fig. 2E that may be connected to access plate 220-1 are connected to different respective access line drivers 292-1. Said plurality of pass transistors 240-1 thus can not be connected to each other in parallel, and thus can not be interpreted as the sub-transistors of claim 11. Claim 11 is thus patentable over the combination of Yip, Yoon et al. and Vali et al. for at least these additional reasons.” Therefore, see the discussion of claim 35 above.

Claims 12 and 15
See pages 27-28 of the Brief.  Appellant’s arguments have been fully considered but are not persuasive. As with claims 1 and 31 above, Appellant asserts with regard to the last 9 lines of claim 1(and thereby, claim 15 which depends therefrom11 that “…the number of sub-transistors constituting a pass transistor varies according to a level of the word line to which it is connected. As described in column 8, lines 27-30 of the specification, the number of the sub-transistors SPT may be variously changed based on a height (or a distance from the substrate 10) of the word line connected to the pass transistors.  As asserted previously with respect to claim 31 and Yip, Yip fails to disclose or suggest first and second pass transistors connected to corresponding word lines at different respective levels or heights respectively should have m and n sub-transistors.  Yip fails to disclose or suggest that numbers of sub-transistors in pass transistors depend on the level or height of corresponding connected word lines. In other words, Yip fails to disclose or suggest that a number of sub-transistors constituting a pass transistor should vary according to the level of a word line. Yoon et al. and Vali et al. as secondarily relied upon fail to overcome these deficiencies of Yip. The combination of Yip, Yoon et al. and Vali et al. thus fail to disclose all the features of claim 12.”
As an initial matter, it is unclear whether Appellant is again asserting the sub-transistors of a pass transistor of the present application are defined as including source regions connected to a same word line, and drain regions connected to a same driving signal line.  If so, although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). 
Furthermore, such argument is at the very least not commensurate with the portions of Yip ‘978 cited in the FINAL Office Action, i.e. ‘978 at, e.g., Figure 2B and col. 3, line  64-col. 4, line 11, col. 6, lines 54-64 and col. 9, lines 32-65 (i.e. an upper stack of word lines 235-1 is vertically stacked on a lower stack of word lines 235-2) and col. 10, lines 22-44, col. 13, lines 21-57, col. 14, line 62-col. 15, line 61, claim 7 (“7. The memory device of claim 1 [1. A memory device, comprising: a staircase comprising a flight of stairs, wherein stairs of the flight of stairs are respectively coupled to different tiers of memory cells; a plurality of pass transistors directly under the staircase; and wherein a different pass transistor of the plurality of pass transistors is coupled to each of the stairs of the flight of stairs,] wherein a different pass transistor of the plurality of pass transistors being coupled to each of the stairs of the flight of stairs comprises one or more pass transistors of the plurality pass transistors being coupled to each of the stairs of the flight of stairs.”) and col. 9, lines 50-54, e.g. each step/word line, i.e. first uppermost one of the upper/lower word lines and second uppermost one of the upper/lower word lines, can be coupled to one pass transistor or more than one pass transistor, e.g. m/x first and n/y second sub-transistors, i.e. step/word line has m/x sub-transistors, e.g. one, while neighboring step/word line has n/y sub-transistors, e.g. more than one) and the discussion of claim 35 above.
Claims 13 and 16 
See pages 27-28 of the Brief.  Appellant’s arguments have been fully considered but are not persuasive. As with claim 10 above, Appellant again argues that” Yip fails to discuss gate width, and thus fails to disclose or suggest a first pass transistor having an effective gate width different from that of a second pass transistor. Yoon et al. and Vali et al. as secondarily relied upon fail to overcome these deficiencies of Yip. The combination of Yip, Yoon et al. and Vali et al. thus fail to disclose all the features of claim 13. Appellants therefore respectfully submit that claim 13 is patentable over the combination of Yip, Yoon et al. and Vali et al. for at least these reasons. Claim 16 should be patentable over the combination of Yip, Yoon et al. and Vali et al. for similar reasons as claim 13”.
However, see the October 19, 2021 Response, pages 24-25 and Fig. 14 with regard to claim 10 and the last full paragraph on page 25 with regard to claims 13-16.  Note also page 19 with regard to claim 37, i.e. “m first sub-transistors connected to S31 in Fig. 14, and gate width A and gate length L of m first sub-transistors SPT connected to S31 in Fig. 14.” (Emphasis added.) See also e.g., col. 10, lines 22-44, col. 13, lines 21-57, col. 14, line 62-col. 15, line 61, claim 7, and col. 9, lines 50-54 of Yip ‘978, e.g. each step/word line can be coupled to one pass transistor or more than one pass transistor, i.e. step/word line has y sub-transistors, e.g. one, while neighboring step/word line has n sub-transistors, e.g. more than one, e.g. different number of transistor(s)/sub-transistors connect each step/word line, e.g. a first one of the lower/upper word lines and a second one of the lower/upper word lines, with either a single or respective access lines, i.e. in parallel, i.e. different effective gate widths. 


Claim 14 
See page 28 of the Brief.  Appellant’s arguments have been fully considered but not persuasive. As with claim 35 above, Appellant asserts that “Yip discloses in column 15, lines 11-14 that the plurality of pass transistors 240-1 in Pig. 2E that may be connected to access plate 220-1 are connected to different respective access line drivers 292-1. Said plurality of pass transistors 240-1 thus can not be connected to each other in parallel, and thus can not be interpreted as the sub-transistors of claim 14. Claim 14 is thus patentable over the combination of Yip, Yoon et al. and Vali et al. for at least these additional reasons.”  Therefore see the discussion of the similar argument with regard claim 35 above. 
Respectfully submitted,
/Karin Reichle/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        
Conferees:
/JALATEE WORJLOH/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        
/ALEXANDER J KOSOWSKI/Supervisory Patent Examiner, Art Unit 3992                                                                                                                                                                                                        



Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.





Appendix


1) Claim 21-27 are rejected under 35 U.S.C. 102(a)(1) or (a)(2) as being anticipated by Yip et al (US Patent Application No. 2015/0063024, hereinafter also referred to as ‘024).
See ‘024 in its entirety.  

Claim 21
A three-dimensional semiconductor memory device comprising: 
See ‘024 at, e.g., Figures 2-3 and paragraphs 19-20 and 26-27.
a lower stack on a substrate, the lower stack including a plurality of lower word lines that are vertically stacked on the substrate;

See ‘024 at, e.g., Figures 2-3, paragraphs 22 and 37-38, e.g. at least two lower ones of access plates 214.
an upper stack on the lower stack, the upper stack including a plurality of upper word lines that are vertically stacked on the lower stack; 

See ‘024 at, e.g., Figures 2-3, paragraphs 22 and 37-38, e.g. at least two upper ones of access plates 214.
a plurality of first pass transistors connected to corresponding lower word lines; and
a plurality of second pass transistors connected to corresponding upper word lines, and
wherein at least one of the first pass transistors comprises at least two first sub-transistors.

See ‘024 at, e.g., Figures 2-3 and 4A-B,  paragraphs 21-23, 27, 50-53, 61-62, 69-80, e.g.  the transistors 2601 and 2602 connected to each of least two lower ones and each of two upper ones of access plates 214.


Claim 22
The three-dimensional semiconductor memory device of claim 21, wherein the at least two first sub-transistors have the same conductivity type.

See ‘024 at, e.g. paragraphs 19, 36, 53, 73 and 79, e.g. doped semiconductors, n- or p-type.  
Claim 23
The three-dimensional semiconductor memory device of claim 21, wherein the at least two first sub-transistors comprise n-type transistors. 
 
See discussion of claim 22.

Claim 24
The three-dimensional semiconductor memory device of claim 21, wherein the at least two first sub-transistors have the same gate width.

See ‘024 at, e.g., Figs. 4A-4B, transistors 2601 and 2602.

Claim 25 
The three-dimensional semiconductor memory device of claim 21, wherein the at least two first sub-transistors have the same gate length.

See ‘024 at, e.g., Fig 3, element 260 and paragraphs 73 and 76.

Claim 26
The three-dimensional semiconductor memory device of claim 21, wherein a first one of the first pass transistors has an effective gate width different from a second one of the first pass transistors.

See ‘024 at, e.g., Fig. 6A, the effective gate width of 602 and 2601 and the effective gate width of 2602. 
Claim 27 
The three-dimensional semiconductor memory device of claim 26, wherein the first one of the first pass transistors comprises m second sub-transistors, the second one of the first pass transistors comprises n third sub-transistors, and n and m are different natural numbers from each other.

See discussion of claim 26, i.e. elements 602 and 2601  and element 2602.

2) Claim 28-34, 36-38, and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Yip et al (US Patent Application No. 2015/0063024, hereinafter also referred to as ‘024) in view of Yoon et al (US Patent No. 8,559,235, hereinafter also referred to as ‘235).
Claim 28 
The three-dimensional semiconductor memory device of claim 21, further comprising: a lower semiconductor pillar that penetrates the lower stack; and an upper semiconductor pillar that penetrates the upper stack and is connected to the lower semiconductor pillar.

See ‘024 at, e.g., Figs 2-3 and 4A and paragraph 36.  Therefore while ‘024 teaches pillars, it does not describe such as having an upper pillar and a lower pillar as claimed.  See however ‘235 at Figs. 3-5 and col. 13, lines 19-23 (Note “may” also infers ‘may not”), and Figures 32-33 and col. 32, lines 18-48 and col. 33, lines 1-3.  Therefore, it would have been obvious to one of ordinary skill in the art to substitute a first upper sub-pillar and second lower sub-pillar as taught in ‘235 for the ‘024 pillar for the predictable result of forming a memory cell string.  In so doing, the word lines/plates penetrated by the upper sub-pillars would be an upper stack and the word lines/plates penetrated by the lower sub-pillars would be a lower stack as claimed.   
Claim 29
The three-dimensional semiconductor memory device of claim 28, wherein each of the lower and upper semiconductor pillars has a width that increases as approaching its top from its bottom.

See the discussion of claim 28, especially Figure 33 of ‘235.

Claim 30
The three-dimensional semiconductor memory device of claim 28, further comprising a data storage layer between the lower stack and the first semiconductor pillar and between the upper stack and the second semiconductor pillar.

See ‘024 at, e.g., Figure 3 and paragraph 36 and ‘235 at, e.g., Fig. 5 and col. 11, lines 20-37.  

Claim 31

A three-dimensional semiconductor memory device comprising: 
a lower stack on a substrate, the lower stack including a plurality of lower word lines that are vertically stacked on the substrate; 
a lower semiconductor pillar that penetrates the lower stack; 
an upper stack on the lower stack, the upper stack including a plurality of upper word lines that are vertically stacked on the lower stack;
an upper semiconductor pillar that penetrates the upper stack and is connected to the lower semiconductor pillar, 

See the discussion of claims 21 and 28 above. 
a plurality of first pass transistors connected to corresponding lower word lines; and
a plurality of second pass transistors connected to corresponding upper word lines, wherein a first one of the first pass transistors comprises n first sub- transistors, and wherein a second one of the first pass transistors comprises m second sub- transistors, 
wherein n and m are different natural numbers.
See discussion of claims 21 and 27 above. 
Claim 32
The three-dimensional semiconductor memory device of claim 31, wherein the first sub-pass transistors have the same conductivity type.

See discussion of claim 22 above.

Claim 33
The three-dimensional semiconductor memory device of claim 31, wherein the first sub-transistors have the same gate width.

See discussion of claim 24 above.

Claim 34
The three-dimensional semiconductor memory device of claim 31, wherein the first sub-transistors have the same gate length.

See discussion of claim 25 above.

Claim 36
The three-dimensional semiconductor memory device of claim 31, wherein each of the lower and upper semiconductor pillars has a width that increases as approaching its top from its bottom.

See discussion of claim 29 above.

Claim 37
A three-dimensional semiconductor memory device comprising: 
a lower stack on a substrate, the lower stack including a plurality of lower word lines that are vertically stacked on the substrate;
a lower semiconductor pillar that penetrates the lower stack; 
an upper stack on the lower stack, the upper stack including a plurality of upper word lines that are vertically stacked on the lower stack; 
an upper semiconductor pillar that penetrates the upper stack and is connected to the lower semiconductor pillar,

See discussion of claims 21, 28 and 31 above.
a plurality of first pass transistors connected to corresponding lower word lines; and 
a plurality of second pass transistors connected to corresponding upper word lines,
wherein at least one of the first pass transistors comprises m first sub- transistors, wherein m is a natural number, and
wherein the first sub-transistors have the same gate width and the same gate length.

See discussion of claims 21, 24-25, 31 and 33-34 above.

Claim 38
The three-dimensional semiconductor memory device of claim 37, wherein the first sub-transistors have the same conductivity type. 

See discussion of claims 22 and 32 above.

Claim 40
The three-dimensional semiconductor memory device of claim 37, wherein each of the lower and upper semiconductor pillars has a width that increases as approaching its top from its bottom.

See discussion of claims 29 and 36 above.

3)  Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Yip et al (US Patent Application No. 2015/0063024, hereinafter also referred to as ‘024) in view of Yoon et al (US Patent No. 8,559,235, hereinafter also referred to as ‘235) and Vali et al (US Patent Application No. 2016/0026565, hereinafter also referred to as ‘565).

Claim 1 
A three-dimensional semiconductor memory device comprising:
a lower electrode structure on a substrate, the lower electrode structure including a plurality of lower word lines that are vertically stacked on the substrate;
a lower semiconductor pillar that penetrates the lower electrode structure;
an upper electrode structure on the lower electrode structure, the upper electrode structure including a plurality of upper word lines that are vertically stacked on the lower electrode structure;
 an upper semiconductor pillar that penetrates the upper electrode structure and [are] is connected to the [plurality of] lower [vertical channels] semiconductor pillar;

See discussion of claims 21 and 28 above.
a first pass transistor connecting a first uppermost one of the upper word lines to a row decoder; and
a second pass transistor connecting a first uppermost one of the lower word lines to the row decoder,


See discussion of claim 21, esp. paragraph 72 and Figure 4B of ‘024, and additionally Figure 1, element 108 and paragraphs 6, 74 and 28-29.  While ‘024 describes the transistors connecting the word lines to global access lines, e.g. 362, which are connected to access line drivers and also describes a row decoder, it does not explicitly describe the transistors connecting the word lines to a row decoder.  See however ‘565 at, e.g., Figure 4 and paragraph 28 which describe individual access line drivers being part of a row decoder coupled via global access lines to planes of a memory array, i.e. of memory cells, in order to select rows of memory cells.  Therefore, it would be obvious to one of ordinary skill in the art in view of ‘565 that the structure of ‘024, i.e. global access lines coupling, via the transistors, access/memory cell plates to individual access line drivers also defines pass transistors connecting the words lines to a row decoder, i.e. the line drivers, in order to achieve the predictable result of row/address selection.

 wherein the first pass transistor comprises m first sub-transistors connected to the first uppermost one of the upper word lines, and
wherein the second pass transistor comprises n second sub-transistors connected to the first uppermost one of the lower word lines, 
wherein n and m are natural numbers.

See discussion of claim 21, lines 7-10, e.g. the transistors 2601 and 2602 connected to each of the first uppermost one of the lower and upper access plates 214.

4) Claims 17, 20, 31 and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Yip et al (US Patent No. 9,589,978, hereinafter also referred to as ‘978) in view of Yoon et al (US Patent No. 8,559,235, hereinafter also referred to as ‘235).
See ‘978 in its’ entirety.

Claim 31

A three-dimensional semiconductor memory device comprising: 

See ‘978 at, e.g., Figures 2A-2E and col. 1, line 60-col. 2, line 7, col. 6, lines 33-35, col. 3, line 64-col. 4, line 5, and col. 7, lines 19-42. 

a lower stack on a substrate, the lower stack including a plurality of lower word lines that are vertically stacked on the substrate; 
a lower semiconductor pillar that penetrates the lower stack; 
an upper stack on the lower stack, the upper stack including a plurality of upper word lines that are vertically stacked on the lower stack;
an upper semiconductor pillar that penetrates the upper stack and is connected to the lower semiconductor pillar, 

See ‘978 at, e.g., Figure 2B and col. 3, line  64-col. 4, line 11, col. 6, lines 54-64 and col. 9, lines 32-65, i.e. an upper stack of word lines 235-1 is vertically stacked on a lower stack of word lines 235-2 and pillars 125 penetrate such stacks. Therefore, while ‘978 teaches pillars associated with each of the stacks, it does not describe such as having an upper pillar and a lower pillar as claimed.  However, see again ‘235 at Figs. 3-5 and col. 13, lines 19-23 (Note “may” also infers ‘may not”), and Figures 32-33 and col. 32, lines 18-48 and col. 33, lines 1-3.  Therefore, it would have been obvious to one of ordinary skill in the art to substitute a first upper sub-pillar and second lower sub-pillar as taught in ‘235 for the ‘978 upper and lower portions of each pillar for the predictable result of forming a memory cell string.  In so doing, the upper stack of word lines/plates are penetrated by the upper sub-pillars and the lower stack of word lines/plates are penetrated as claimed.
a plurality of first pass transistors connected to corresponding lower word lines; and
a plurality of second pass transistors connected to corresponding upper word lines, wherein a first one of the first pass transistors comprises n first sub-transistors, and wherein a second one of the first pass transistors comprises m second sub-transistors, 
wherein n and m are different natural numbers.

See ‘978 at, e.g., col. 10, lines 22-44, col. 13, lines 21-57, col. 14, line 62-col. 15, line 61, claim 7 and col. 9, lines 50-54, e.g. each step/word line can be coupled to one pass transistor or more than one pass transistor, e.g. n and m sub-transistors respectively and of a different number.   

Claim 37
A three-dimensional semiconductor memory device comprising: 
a lower stack on a substrate, the lower stack including a plurality of lower word lines that are vertically stacked on the substrate;
a lower semiconductor pillar that penetrates the lower stack; 
an upper stack on the lower stack, the upper stack including a plurality of upper word lines that are vertically stacked on the lower stack; 
an upper semiconductor pillar that penetrates the upper stack and is connected to the lower semiconductor pillar,

See discussion of claim 31 above.
a plurality of first pass transistors connected to corresponding lower word lines; and 
a plurality of second pass transistors connected to corresponding upper word lines,
wherein at least one of the first pass transistors comprises m first sub-transistors, wherein m is a natural number, and
wherein the first sub-transistors have the same gate width and the same gate length.

See discussion of claim 31 above and Figures 2A-E, elements 240.
Claim 17 
The three-dimensional semiconductor memory device comprising:
a lower electrode structure on a substrate, the lower electrode structure including a plurality of lower word lines that are vertically stacked on the substrate;
a lower semiconductor pillar that penetrates the lower electrode structure;
an upper electrode structure on the lower electrode structure, the upper electrode structure including a plurality of upper word lines that are vertically stacked on the lower electrode structure;
an upper semiconductor pillar that penetrates the upper electrode structure and [are] is connected to the [plurality of] lower [vertical channels] semiconductor pillar;	a plurality of first pass transistors connected to corresponding upper word lines; and
a plurality of second pass transistors connected to corresponding lower word lines,	wherein each of the first pass transistors comprises a plurality of first sub-transistors connected to the corresponding upper word lines, 
each of the upper and lower semiconductor pillars has a first portion with the maximum width and a second portion with the minimum width,
a first one of the upper word lines is adjacent to the first portion of the upper semiconductor pillar,
a second one of the upper word lines is adjacent to the second portion of the upper semiconductor pillar, and
the number of the first sub-transistors connected the first one of the upper word lines is greater than the number of the first sub-transistors connected the second one of the upper word lines.

	See discussion of claim 31, esp. ‘978 at, e.g., col. 10, lines 22-44, col. 13, lines 21-57, col. 14, line 62-col. 15, line 61, claim 7 and col. 9, lines 50-54.   
Claim 20
The three-dimensional semiconductor memory device of claim 17, wherein each of the second pass transistors comprises a plurality of second sub-transistors connected to the corresponding lower word lines, 
a first one of the lower word lines is adjacent to the first portion of the lower semiconductor pillar, 
a second one of the lower word lines is adjacent to the second portion of the lower semiconductor pillar, and 
the number of the second sub-transistors connected the first one of the upper [sic] word lines is greater than the number of the second sub-transistors connected the second one of the lower word lines.

See discussion of claims 31 and 17 (esp. the last three lines thereof) above.

5)  Claims 1-2, 4, 6, 8-16, 19, 35 and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Yip et al (US Patent No. 9,589,978, hereinafter also referred to as ‘978) in view of Yoon et al (US Patent No. 8,559,235, hereinafter also referred to as ‘235) and Vali et al (US Patent Application No. 2016/0026565, hereinafter also referred to as ‘565).

Claim 35
The three-dimensional semiconductor memory device of claim 31, wherein the first sub-transistors are connected to each other in parallel between a row decoder and a first one of the lower word lines, and wherein the second sub-transistors are connected to each other in parallel between the row decoder and a second one of the lower word lines.

See prior discussion of claim 31, e.g. col. 13, lines 21-57 and Figure 2A, and ‘978 at, e.g., Figure 2E , element 292 and the paragraph bridging cols. 14-15. Therefore, while ‘978 describes first sub-transistors connected to each other in parallel between a global access line/access line driver and a first one of the lower word lines, and second sub-transistors connected to each other in parallel between a global access line/access line driver and a second one of the lower word lines, it does not explicitly refer to “a row decoder”.  See however ‘565 at, e.g., Figure 4 and paragraph 28 which describe individual access line drivers being part of a row decoder coupled via global access lines to planes of a memory array, i.e. of memory cells, in order to select rows of memory cells.  Therefore, it would be obvious to one of ordinary skill in the art in view of ‘565 that the structure of ‘978, i.e. global access lines coupling, via the transistors, access/memory cell plates to individual access line drivers, also defines pass transistors connecting the words lines to a row decoder, i.e. the line drivers, in order to achieve the predictable result of row/address selection.
Claim 39
The three-dimensional semiconductor memory device of claim 37, wherein the first sub-transistors are connected to each other in parallel between a row decoder and the corresponding lower word line.  

See discussion of claims 35 and 37 above.

Claim 19
The three-dimensional semiconductor memory device of claim 17, wherein the first sub-transistors are connected in parallel between the first uppermost one of the upper word lines and a row decoder.

See discussion of claims 35 and 17 above.
Claim 1 
A three-dimensional semiconductor memory device comprising:
a lower electrode structure on a substrate, the lower electrode structure including a plurality of lower word lines that are vertically stacked on the substrate;
a lower semiconductor pillar that penetrates the lower electrode structure;
an upper electrode structure on the lower electrode structure, the upper electrode structure including a plurality of upper word lines that are vertically stacked on the lower electrode structure;
 an upper semiconductor pillar that penetrates the upper electrode structure and [are] is connected to the [plurality of] lower [vertical channels] semiconductor pillar;
a first pass transistor connecting a first uppermost one of the upper word lines to a row decoder; and
a second pass transistor connecting a first uppermost one of the lower word lines to the row decoder,


See discussion of claims 31 and 35 above. 

 wherein the first pass transistor comprises m first sub-transistors connected to the first uppermost one of the upper word lines, and
wherein the second pass transistor comprises n second sub-transistors connected to the first uppermost one of the lower word lines, 
wherein n and m are natural numbers.

See ‘978 at, e.g., col. 10, lines 22-44, col. 13, lines 21-57, col. 14, line 62-col. 15, line 61, claim 7 and col. 9, lines 50-54, e.g. each step/word line, i.e. first uppermost one of the upper word lines and first uppermost one of the upper word lines, can be coupled to one pass transistor or more than one pass transistor, e.g. m first and n second sub-transistors.

Claim 2
The three-dimensional semiconductor memory device of claim 1, further comprising a third pass transistor connecting a second uppermost one of the upper word lines to the row decoder,
wherein the third pass transistor comprises x third sub-transistors connected to the second uppermost one of the upper word lines, wherein m and x are different natural numbers from each other.

See discussion of claim 1 (e.g., col. 10, lines 22-44, col. 13, lines 21-57, col. 14, line 62-col. 15, line 61, claim 7,  and col. 9, lines 50-54, e.g. each step/word line can be coupled to one pass transistor or more than one pass transistor, i.e. step/word line has x sub-transistors, e.g. one, while neighboring step/word line has m sub-transistors, e.g. more than one) and claim 35.
       
Claim 4
The three-dimensional semiconductor memory device of claim 1, further comprising:
a [fourth] third pass transistor connecting a second uppermost one of the lower word lines to the row decoder,
wherein the [fourth] third pass transistor comprises y [fourth] third sub- transistors connected to the second uppermost one of the lower word lines, wherein n and y are different natural numbers from each other.

See discussion of claim 1 (e.g., col. 10, lines 22-44, col. 13, lines 21-57, col. 14, line 62-col. 15, line 61, claim 7, and col. 9, lines 50-54, e.g. each step/word line can be coupled to one pass transistor or more than one pass transistor, i.e. step/word line has y sub-transistors, e.g. one, while neighboring step/word line has n sub-transistors, e.g. more than one) and claim 35.
       
Claim 6
The three-dimensional semiconductor memory device of claim 1, further comprising a [fifth] third pass transistor connecting a first lowermost one of the upper word lines to the row decoder,
wherein the [fifth] third pass transistor comprises z [fifth] third sub-transistors connected to the first lowermost one of the upper word lines, wherein z and n are different natural numbers from each other.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  
See discussion of claim 1 (e.g., col. 10, lines 22-44, col. 13, lines 21-57, col. 14, line 62-col. 15, line 61, claim 7, and col. 9, lines 50-54, e.g. each step/word line can be coupled to one pass transistor or more than one pass transistor, i.e. step/word line has z sub-transistors, e.g. one, while another step/word line has n sub-transistors, e.g. more than one) and claim 35.       

Claim 8
The three-dimensional semiconductor memory device of claim 1, further comprising a [fifth] third pass transistor connecting a first lowermost one of the upper word lines to the row decoder,
wherein the [fifth] third pass transistor comprises z [fifth] third sub-transistors connected to the first lowermost one of the upper word lines, and
wherein the upper semiconductor [pillars] pillar has a width that increases as approaching its top from its bottom, wherein z and m are different natural numbers from each other.
	
See the discussion of claim 1 (‘978 at, e.g., col. 10, lines 22-44, col. 13, lines 21-57, col. 14, line 62-col. 15, line 61, claim 7, and col. 9, lines 50-54, e.g. each step/word line can be coupled to one pass transistor or more than one pass transistor, i.e. step/word line has z sub-transistors, e.g. one, while another step/word line has m sub-transistors, e.g. more than one) and ‘235 a, e.g., Figure 33) and claim 35. 

Claim 9
 The three-dimensional semiconductor memory device of claim 1, further comprising a [fifth] third pass transistor connecting a first lowermost one of the upper word lines to the row decoder,
wherein the upper semiconductor pillars has a width that increases as approaching its top from its bottom, and

See the discussion of claims 1, 8 and 35. 


wherein a gate width of the first pass transistor is different from a gate width of the [fifth] third pass transistor.

See discussion of claim 8 and 1, esp. ‘978 at, e.g., col. 10, lines 22-44, col. 13, lines 21-57, col. 14, line 62-col. 15, line 61, claim 7, and col. 9, lines 50-54, e.g. different number of transistor(s)/sub-transistors connect each step/word line, e.g. a first one of the lower word lines and a second one of the lower word lines, with either a single or respective access lines, i.e. in parallel, i.e. different effective gate widths.
 
Claim 10
The three-dimensional semiconductor memory device of claim 1, wherein the first pass transistor has an effective gate width different from that of the second pass transistor.

 See the discussion of claims 1, 4, 6 and 9 above.
Claim 11
The three-dimensional semiconductor memory device of claim 1, wherein the first sub-transistors are connected in parallel between the first uppermost one of the upper word lines and the row decoder, and
wherein the second sub-transistors are connected in parallel between the first uppermost one of the lower word lines and the row decoder.

See the discussion of claims 1, 9  and 35 above.

Claim 12 
A three-dimensional semiconductor memory device comprising:
a lower electrode structure on a substrate, the lower electrode structure including a plurality of lower word lines that are vertically stacked on the substrate;
a lower semiconductor pillar that penetrates the lower electrode structure;
an upper electrode structure on the lower electrode structure, the upper electrode structure including a plurality of upper word lines that are vertically stacked on the lower electrode structure;
an upper semiconductor pillar that penetrates the upper electrode structure and [are] is connected to the [plurality of] lower [vertical channels] semiconductor pillar;
a first pass transistor connecting a first uppermost one of the upper word lines to a row decoder; and
a second pass transistor connecting a second uppermost one of the upper word lines to the row decoder,
wherein the first pass transistor comprises m first sub-transistors connected to the first uppermost one of the upper word lines, and
wherein the second pass transistor comprises n second sub-transistors connected to the second uppermost one of the upper word lines, 
wherein n and m are different natural numbers from each other.

See the discussion of claims 1-2 above.
Claim 13
 The three-dimensional semiconductor memory device of claim 12, wherein the first pass transistor has an effective gate width different from that of the second pass transistor.

See the discussion of claims 1-2 and 9 above.
Claim 14
 The three-dimensional semiconductor memory device of claim 12, wherein the first sub-transistors are connected in parallel between the first uppermost one of the upper word lines and a row decoder, and
wherein the second sub-transistors are connected in parallel between the second uppermost one of the upper word lines and the row decoder.

See the discussion of claims 1, 2, 9 and 35 above.
Claim 15 
The three-dimensional semiconductor memory device of claim 12, further comprising:
a third pass transistor connecting a first uppermost one of the lower word lines to the row decoder; and
a fourth pass transistor connecting a second uppermost one of the lower word lines to the row decoder,
wherein the third pass transistor comprises x third sub-transistors connected to the first uppermost one of the lower word lines, and
wherein the fourth pass transistor comprises y fourth sub-transistors connected to the second uppermost one of the lower word lines, wherein x and y are different natural numbers from each other.

See discussion of claims 1-2 and 4 above.



Claim 16
The three-dimensional semiconductor memory device of claim 15, wherein the third pass transistor has an effective gate width different from that of the fourth pass transistor.

See discussion of claims 1-2, 4 and 9 above.

Allowable Subject Matter
Claims 3, 5, 7 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.




    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 “Claims 22, 23 and 25 distinguishes [sic] over and should be patentable over Yip et al. for the same reasons as claim 21”
        2 “…a second pass transistor PT2 may include a plurality of sub-transistors SPT. Sub-transistors SPT of a pass transistor PT2 may be connected in parallel between a row decoder (e.g., row decoder 2 of Fig. 1) and one of the word lines WL31 and WL63. …the second source regions 13S of the sub-transistors SPT of the leftmost pass transistor PT2 for example may be connected in common to one word line WL31 that is positioned at an upper portion of the lower electrode structure ST1, and the second drain regions 13D of the sub- transistors SPT of the leftmost pass transistor PT2 may be coupled to one of the driving signal lines $31. Since the second pass transistor PT2 is composed of a plurality of the sub-transistors SPT, the second pass transistor PT2 may have an effective gate width greater than that of the first pass transistor PT1. The effective gate width may be a sum of gate widths of the sub-transistors.” (Emphasis added.)
        
        3 “The effective gate width may be a sum of gate widths of the sub-transistors.” Col. 8, lines 22-24 of the instant specification. 
        4 “Claims 32, 34 and 36 should be patentable over the combination of Yip et al. and Yoon et al. for the same reasons as claim 31.”
        5 “..in each of the lower and upper electrode structures ST1 and ST2, since the second pass transistors PT2 (each including more than one sub-transistors) are connected to the word lines each on which a relatively heavy burden is loaded, and the first pass transistors PT1 (each being a single transistor) are connected to the word lines each on which a relatively light burden is loaded, it may be possible to reduce a time difference in transmitting driving signals between the lower word lines WLO to WL31 and the upper word lines WL32 to WL63.” And “…the number of the sub-transistors SPT may be variously changed based on a height (or a distance from the substrate 10) of the word line connected to the pass transistors.”
        66“The number of the sub-transistors SPT may be variously changed based on a height (or a distance from the substrate 10) of the word line connected to the pass transistors. Thus, in claim 31, the first and second pass transistors connected to corresponding word lines at different respective levels or heights respectively have m and n sub-transistors, wherein n and m are different natural numbers. That is, the numbers of sub-transistors in the pass transistors depend on the level or height of the corresponding word lines.”
        7 I.e., “comprise”
        8 “Claim 20 should be patentable over the combination of Yip and Yoon et al. for the same reasons as claim 17.”
        9 “Claims 2, 4, 6, 8 and 9 should be patentable over the combination of Yip, Yoon et al. and Vali et al. for the same reasons as claim 1.”
        10 See footnote 3.  
        11 “Claim 15 should be patentable over the combination of Yip, Yoon et al. and Vali et al. for the same reasons as claim 12.”